Citation Nr: 0839113	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for sinusitis and 
allergic rhinitis.

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to service connection for heart murmur.

5.  Entitlement to service connection for eustachian tube 
dysfunction (claimed as ETD).

6.  Entitlement to an effective date prior to April 13, 2007 
for the grant of service connection for right knee strain.  

7.  Entitlement to an effective date prior to April 13, 2007 
for the grant of service connection for residuals of head 
injury, to include migraine headaches.

8.  Entitlement to an effective date prior to April 13, 2007 
for the grant of service connection for scarring of head.    

9.  Entitlement to an initial higher rating for right knee 
strain, currently evaluated as 10 percent disabling.  

10.  Entitlement to an initial higher rating for residuals of 
head injury, to include migraine headaches, currently 
evaluated as 10 percent disabling.  

11.  Entitlement to an initial compensable rating for 
scarring of head.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1989 to April 
1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this matter in October 
2006.  

The Board also remanded the issue of entitlement to service 
connection for right knee disability, residuals of head 
injury, including post traumatic/migraine headaches, and 
scarring of the head.  A rating decision in August 2007 
granted service connection with respect to these issues.  
Thus, as this was a full grant of the benefits sought on 
appeal, these issues are no longer in appellate status. 

A Board hearing at the RO concerning the issue of service 
connection for right knee disability was held in June 2006.  
The veteran did not wish to testify with respect to the other 
issues on appeal 

As noted in the October 2006 remand, in his hearing 
testimony, the veteran also raised a new claim for an 
increased rating for his service connected patellofemoral 
syndrome of the left knee.  The record shows that the RO 
adjudicated this claim in an August 2006 rating decision.  
Again, the record does not show that the left knee disability 
issue is in appellate status at this time.

In a June 2008 statement, the veteran raised a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Thus, this 
issue is referred back to the RO for appropriate action.  

The issues of entitlement to earlier effective dates for the 
grant of service connection for right knee strain, residuals 
of head injury, to include migraine headaches, and scarring 
of head, and the issues of entitlement to higher initial 
disability ratings for right knee strain, residuals of head 
injury, to include migraine headaches, and scarring of head, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Left shoulder disability was not manifested during the 
veteran's active duty service. 

2.  Sinusitis and allergic rhinitis were not manifested 
during the veteran's active duty service. 

3.  The veteran does not currently have bronchitis for 
purposes of service connection.

4.  The veteran does not currently have a heart murmur for 
purposes of service connection.

5.  The veteran does not currently have eustachian tube 
dysfunction for purposes of service connection.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.   Sinusitis and allergic rhinitis were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Bronchitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Heart murmur was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Eustachian tube dysfunction was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the 
November 2006 VCAA notice was provided after the initial 
decision.  However, the deficiency in the timing of this 
notice was remedied by readjudication of the issues on appeal 
in an April 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the November 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in April 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for appellate review.   See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in this appeal.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and cardiovascular disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Left Shoulder Disability

The present appeal includes the issue of entitlement to 
service connection for left shoulder disability.  While 
service treatment records showed two foreign bodies present 
in the right shoulder region, they are silent with respect to 
any injury to the left shoulder.  A September 1996 Report of 
Medical Board showed that it was recommended that the veteran 
be separated from service on medical grounds due to left knee 
disability.  A September 1996 separation examination showed 
that the upper extremities were clinically evaluated as 
normal.  Further, the examination was silent with respect to 
finding any scar on the left shoulder.  In a contemporaneous 
report of medical assessment, the veteran did not mention any 
injury to the left shoulder.  Further, he was silent with 
respect to any left shoulder problems in his contemporaneous 
medical history and expressly denied a painful or "trick" 
shoulder.

VA treatment records have been reviewed and associated with 
the claims file.  These records are essentially silent with 
respect to any problems of the left shoulder.  An October 
1998 x-ray of the left shoulder showed no fracture or 
subluxation, but significant degenerative changes were 
present.  However, the impression was normal two views of 
left shoulder.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  A contemporaneous x-ray showed no 
fracture, dislocation or bony abnormality.  The impression 
was normal.  Although there appeared to be some typographical 
error concerning which shoulder was being examined, the 
examiner diagnosed the veteran with left shoulder 
impingement.  The examiner noted that there was no 
documentation of a left shoulder injury.  However, the 
examiner pointed out that the veteran clearly had a scar.  
The examiner opined that it was at least as likely as not 
that the veteran's left shoulder impingement was related to 
his military service, although the examiner observed that he 
did not have much evidence to back this conclusion at this 
point in time.  

Despite the April 2007 VA opinion, the Board must conclude 
that service connection for left shoulder disability is not 
warranted.  The Board finds it significant that there is no 
evidence of a left shoulder injury in service or a notation 
of a scar to the left shoulder.  Even though the examiner 
found it was at least as likely as not related to service, he 
also pointed out that there was not much evidence to support 
this finding.  He also clearly pointed out that there was no 
documentation of a left shoulder injury.  He seems to base 
his opinion on the presence of a scar, but again, there was 
no finding of a scar on the left shoulder in service.  In 
sum, the examiner failed to provide any sort of rationale for 
his opinion.  Thus, the Board finds that this opinion has no 
probative value.  The Board also recognizes that the October 
1998 VA x-ray appeared to indicate that there were severe 
degenerative changes, but then concluded it was a normal x-
ray.  Given the contradictory nature of this x-ray report and 
the fact that a subsequent April 2007 x-ray almost nine years 
later was normal, the Board again finds that this x-ray 
cannot support a finding of service connection.  

The Board acknowledges the veteran's statements indicating 
that he has had shoulder problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for a left 
shoulder disability.  Here, the veteran is competent to say 
that he experienced symptoms while in service.  However, the 
Board does not believe that a chronic shoulder disability is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose a chronic left 
shoulder disability and link any current left shoulder 
disability to service.    

The fact remains that there is no indication that a left 
shoulder disability was present in service.  While the 
veteran's contentions have been carefully considered, these 
contentions are outweighed by the absence of any probative 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between a current left shoulder disability to service.  

A preponderance of the evidence is against the veteran's 
claim for left shoulder disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Sinusitis and Allergic Rhinitis

The veteran is also seeking service connection for sinusitis 
and allergic rhinitis.  Service treatment records showed a 
diagnosis of sinusitis in September 1989 and March 1994.  
Further, in December 1989 and April 1991, the veteran was 
treated for upper respiratory infections and in June 1993 for 
a viral syndrome.  Although in his May 1994 medical history, 
the veteran complained of a history of sinusitis, the 
contemporaneous service examination clinically evaluated the 
veteran's nose and sinuses as normal.  In the medical 
history, the examiner noted that the veteran had sinusitis 
two weeks ago, which was treated with antibiotics with no 
sequella and not considered disabling.   The September 1996 
service examination also showed that the nose and sinuses 
were clinically evaluated as normal.  In his contemporaneous 
medical history, the veteran again reported a history of 
sinusitis.  The examiner noted that the veteran had sinusitis 
two years ago, which had resolved and was not considered 
disabling.  

VA treatment records showed treatment for allergic rhinitis.  
However, these records do not link the veteran's sinusitis 
and allergic rhinitis to service.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  The examiner diagnosed the veteran 
with acute sinusitis on active treatment and perennial 
allergic rhinitis.  The examiner opined that the veteran's 
acute sinusitis and allergic rhinitis were not caused by or 
related to any injury or disease documented in active duty.  
The examiner noted that the veteran was treated for acute 
sinusitis on two occasions while in service in 1989 and 1994.  
However, he was not treated after 1994 based on review of the 
service treatment records.  Further, there was no evidence of 
allergic rhinitis during his active duty service.  The 
examiner found that there was no link/causal relationship 
established between the veteran's military service and his 
current acute sinusitis and allergic rhinitis based on all 
the available objective evidence.      

Therefore, based on the medical evidence of record, the Board 
finds that service connection for sinusitis and allergic 
rhinitis is not warranted.  Although the veteran had 
incidents of sinusitis and upper respiratory infections in 
service, there is no competent medical evidence of record 
linking the veteran's current sinusitis and allergic rhinitis 
to service.  Importantly, after reviewing the claims file and 
examining the veteran, the April 2007 VA examiner found that 
the veteran's sinusitis and allergic rhinitis were not caused 
by service; in sum, there was no link to the veteran's 
military service.  There is no medical evidence of record to 
refute this opinion.  

The Board has carefully considered the veteran's contentions 
that his sinusitis and allergic rhinitis are due to service.  
However, based on the analysis above concerning lay evidence, 
the contentions are outweighed by the medical evidence of 
record, specifically, the April 2007 VA examination.  

In conclusion,  a preponderance of the evidence is against 
the veteran's claim for sinusitis and allergic rhinitis.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bronchitis

The present appeal also includes the issue of service 
connection for bronchitis.  While the veteran's service 
treatment records showed various diagnoses of upper 
respiratory infections, these records are silent with respect 
to any diagnosis of bronchitis.  July 1995 and July 1996 
chest x-rays showed that the lungs were clear.  The September 
1996 service examination showed that the lungs and chest were 
clinically evaluated as normal.  In his report of medical 
assessment and contemporaneous medical history, the veteran 
was silent with respect to any complaints of bronchitis.  In 
fact, in his contemporaneous medical history, the veteran 
expressly denied having shortness of breath or a chronic 
cough.  Although, he did indicate having pain or pressure in 
his chest, according to the doctor's notation, this problem 
was due to the veteran's poorly controlled hypertension.  

VA treatment records are silent with respect to any findings 
of bronchitis.  A May 2000 VA x-ray showed that the lung 
fields were clear.  The impression was negative chest.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  The veteran claimed that he was 
diagnosed with bronchitis in the Navy.  He indicated that he 
had it all the time.  The examiner noted that the veteran was 
treated twice for upper respiratory infections in April 1991 
and June 1993. After examination, the examiner found no 
objective evidence of claimed bronchitis.  The examiner noted 
that the very mild restrictive ventilatory defect in the 
setting of a normal diffusion capacity noted on a 
contemporaneous pulmonary function test was most likely 
caused by the veteran's body habitus and was not caused by 
any injury or disease documented in the service treatment 
records.  The examiner again observed that an extensive 
review of the service treatment records revealed no 
documentation regarding claimed bronchitis, acute or chronic 
or a chronic pulmonary condition.  

Therefore, based on the April 2007 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that the veteran has chronic bronchitis.  After 
thoroughly reviewing the claims file and examining the 
veteran, the April 2007 VA examiner found no objective 
evidence of bronchitis.  Further, the Board finds it 
significant that there are no post service medical records 
pertaining to bronchitis so there is no supporting evidence 
of continuity of pertinent symptomatology since service.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225.  Moreover, the examiner clearly 
found the veteran's very mild restrictive ventilatory defect 
was not caused by any injury or disease documented in the 
service treatment records. 

The Board has considered the veteran's contentions that he 
had bronchitis, which is due to service.  However, the 
veteran's service treatment records are silent with respect 
to any diagnosis of bronchitis.  Based on the analysis above 
with respect to lay evidence, these contentions are 
outweighed by the medical evidence of record; specifically, 
the April 2007 VA examination. 

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for bronchitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Heart Murmur

The veteran is also seeking service connection for heart 
murmur.  A May 1994 service examination showed that the 
veteran had an EKG narrow complex rhythm, anterolateral st-
elevation.  However, the examiner found no evidence of 
disease and clinically evaluated the heart as normal.  A July 
1995 chest x-ray showed that the heart size was normal and 
the impression was normal chest.  A June 1996 chest x-ray 
showed that the heart and mediastinum were normal.  The 
September 1996 service examination also showed that the heart 
was clinically evaluated as normal.  In his contemporaneous 
medical history, the veteran expressly denied having a 
palpitation or pounding heart or heart trouble.  Again, the 
veteran indicated that he had pain or pressure in his chest, 
which the examiner attributed to the veteran's hypertension.   

VA treatment records are silent with respect to any finding 
of a heart murmur.  The May 2000 VA chest x-ray gave an 
impression of negative chest with overall cardiac size 
measuring at the upper limits of normal.  

The veteran was afforded a VA examination in April 2007.  The 
claims file was reviewed.  The veteran stated that he was 
diagnosed with a heart murmur in service.  He denied any 
symptoms related to his heart murmur and had no known cardiac 
disease.  After examining the veteran, the examiner found no 
objective evidence of claimed heart murmur.  The examiner 
observed that there was no objective evidence of claimed 
heart murmur on review of service treatment records, previous 
examinations or VA treatment records.  The examiner noted 
that a review of the service treatment records three times 
yielded no documentation of a heart murmur.

Therefore, based on the April 2007 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that the veteran has a heart murmur.  After 
thoroughly reviewing the claims file and examining the 
veteran, the April 2007 VA examiner found no objective 
evidence of a heart murmur.  Further, the Board finds it 
significant that there are no post service medical records 
pertaining to any finding of a heart murmur so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  Again, the Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Id. at 225. 

The Board has considered the veteran's contentions that he 
was diagnosed with heart murmur in service.  However, there 
is no documentation of a heart murmur being diagnosed in 
service.  Further, at the April 2007 VA examination, the 
veteran indicated that he had no symptoms related to his 
heart murmur.  Thus, based on the analysis above with respect 
to lay evidence, the veteran's contentions are outweighed by 
the medical evidence of record; specifically, the April 2007 
VA examination. 

In conclusion, the Board finds the preponderance of the 
evidence is against the veteran's claim for heart murmur.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Eustachian Tube Dysfunction (ETD)

The present appeal also includes the issue of entitlement to 
service connection for eustachian tube dysfunction.  Although 
the June 1993 treatment record concerning viral syndrome also 
showed that the veteran's left ear was very red and an 
assessment of otitis external was given, service treatment 
records were silent with respect to any diagnosis of 
eustachian tube dysfunction.  The September 1996 service 
examination showed that the veteran's ears were clinically 
evaluated as normal.  In his report of medical assessment and 
contemporaneous medical history, the veteran was silent with 
respect to any eustachian tube dysfunction.  In fact, in his 
contemporaneous medical history, the veteran expressly denied 
any ear trouble.   VA treatment records were also silent with 
respect to eustachian tube dysfunction.  

The April 2007 VA examination in connection with the 
veteran's sinusitis and allergic rhinitis also addressed the 
claim for eustachian tube dysfunction.  After reviewing the 
claims file and examining the veteran, the examiner found 
that there was no objective evidence of eustachian tube 
dysfunction.  The examiner also observed that service 
treatment records do not show a diagnosis of eustachian tube 
dysfunction.  

Therefore, based on the April 2007 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that the veteran has eustachian tube dysfunction.  
Service treatment records are silent with respect to any 
finding of eustachian tube dysfunction.  Further, after 
thoroughly reviewing the claims file and examining the 
veteran, the April 2007 VA examiner found no objective 
evidence of eustachian tube dysfunction.  Moreover, the Board 
finds it significant that there are no post service medical 
records pertaining to any finding of eustachian tube 
dysfunction so there is no supporting evidence of continuity 
of pertinent symptomatology since service.  Again, the Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225. 

The Board has considered the veteran's contentions that he 
has eustachian tube dysfunction due to his service.  However, 
there is no documentation of eustachian tube dysfunction in 
service.  Thus, based on the analysis above with respect to 
lay evidence, the veteran's contentions are outweighed by the 
medical evidence of record; specifically, the April 2007 VA 
examination. 

In conclusion, the Board finds the preponderance of the 
evidence is against the veteran's claim for eustachian tube 
dysfunction.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for left shoulder 
disability, for sinusitis, for allergic rhinitis, for 
bronchitis, for heart murmur or for eustachian tube 
dysfunction.  To that extent, the appeal is denied.  




REMAND

In an August 2007 rating decision, the RO granted service 
connection for right knee strain, residuals of head injury, 
to include migraine headaches, and scarring of the head.  In 
June 2008, the veteran filed with the RO a timely notice of 
disagreement, which was subsequently forwarded to the Board, 
concerning the assigned disability ratings and effective 
dates for these disabilities pursuant to 38 C.F.R. § 20.201.  
The RO has not issued a statement of the case with respect to 
these issues.  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case, and to provide the veteran an 
opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

With regard to the issues of entitlement 
to earlier effective dates for the grant 
of service connection for right knee 
strain, for residuals of head injury, to 
include migraine headaches, and for 
scarring of the head, and the issues of 
entitlement to higher initial disability 
ratings for right knee strain, for 
residuals of head injury, to include 
migraine headaches, and for scarring of 
the head, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case.  The veteran and 
his representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


